


110 HRES 1443 IH: Recognizing the 40th anniversary of the

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1443
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. DeFazio (for
			 himself, Mr. Filner,
			 Mr. Waxman,
			 Mr. Blumenauer,
			 Mr. Reichert,
			 Mr. Thompson of California,
			 Mr. Inslee,
			 Mr. Wu, and
			 Mr. McDermott) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  National Trails System Act and the Pacific Crest National Scenic
		  Trail.
	
	
		Whereas 40 years ago, Congress established the National
			 Trails System and President Lyndon Johnson signed the National Trails System
			 Act on October 2, 1968, providing necessary authorities to study, administer,
			 and manage trails in the National Trails System, fostering citizen volunteerism
			 to sustain the trails, and authorizing the Appalachian and Pacific Crest
			 National Scenic Trails as the first two components of the system;
		Whereas the 2,650-mile Pacific Crest National Scenic Trail
			 stretches from Mexico to Canada connecting 3 States, 3 national monuments, 7
			 national parks, 25 national forests, and 33 congressionally designated
			 wildernesses;
		Whereas the Pacific Crest National Scenic Trail reveals
			 the beauty of the desert, unfolds the glaciated expanses of the Sierra Nevada,
			 and provides commanding vistas of volcanic peaks and glaciers in the Cascade
			 Range, ascending more than 57 major mountain passes and skirting the shores of
			 countless lakes, tarns, ponds, creeks, and rivers;
		Whereas the Pacific Crest National Scenic Trail has the
			 greatest elevation changes of any of America's National Scenic Trails, passing
			 through 6 out of 7 of North America's ecozones, including high and low desert,
			 old-growth forest, and arctic-alpine country;
		Whereas the Pacific Crest National Scenic Trail traverses
			 along the crests of major mountain ranges including the San Bernardino, San
			 Gabriel, Sierra Nevada, and Cascade mountain ranges;
		Whereas the National Trails System now totals over 60,000
			 miles in all 50 States, Washington, DC, and Puerto Rico, and is comprised of 8
			 National Scenic Trails and 18 National Historic Trails authorized by Congress,
			 more than 1,000 National Recreation Trails and several connecting and side
			 trails designated by the Secretary of the Interior or Agriculture, and
			 thousands of miles of “railbanked” rail trails;
		Whereas the National Trails System embodies many strands
			 of America’s natural, historic, and cultural heritage, provides countless
			 opportunities for healthful recreation through the great diversity of
			 landscapes and ecosystems that comprise this great American land, and
			 commemorates the rich tapestry of cultures and peoples that comprise our
			 Nation;
		Whereas congressionally authorized National Scenic and
			 Historic Trails are complex partnerships involving various Federal agencies,
			 primarily the National Park Service, Bureau of Land Management, USDA Forest
			 Service, U.S. Fish and Wildlife Service, and U.S. Army Corps of Engineers, that
			 administer and manage these trails, while the Federal Highway Administration
			 has been an important source of funding for them, the States and tribal
			 governments, and dozens of dedicated nonprofit trail organizations;
		Whereas the National Trails System is sustained through
			 citizen-based stewardship with volunteers usually taking the lead in nearly all
			 aspects of trail resources including inventory, database construction,
			 planning, development, interpretation, preservation, and maintenance of the
			 trails;
		Whereas between 1995 and 2007, volunteers organized and
			 guided by the nonprofit partner trail organizations contributed more than
			 7,661,000 hours valued at $119,370,000 to help develop and sustain the National
			 Scenic and Historic Trails and the natural and cultural resources along them,
			 leveraging many times over the Federal funding provided for these trails by
			 Congress; and
		Whereas the many trails in the National Trails System
			 provide local identity, connections to history and heritage, healthy
			 recreation, and economic benefit for thousands of communities throughout the
			 Nation: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)reaffirms support for the National Trails
			 System and intends to provide funding and necessary authorities to complete the
			 designated National Scenic and Historic Trails;
			(2)honors the
			 contributions of the thousands of dedicated volunteers, nonprofit
			 organizations, cooperating landowners, and Federal agency staff who work to
			 develop, protect, interpret, and sustain the trails; and
			(3)recognizes the
			 essential collaboration among Federal agencies and private organizations so
			 necessary to consistently administer and manage the long-distance National
			 Scenic and Historic Trails and encourages the agencies to continue to foster
			 more effective public, private, and interagency collaboration.
			
